Martin, J.,
delivered the opinion of the court.
The defendant was sued on a check which he had given t0 the plaintiff, and which had been protested. On the refusal of payment by the bank, he admitted that he gave the check in part payment of the price of a slave, sold him by'the plaintiff, as stated in the petition; but that since the purchase, he had discovered a redhibitory vice in the slave.
There was judgement for the plaintiff, and the defendant appealed.
It does not appear that the defendant adduced a tittle of . . . , evidence m support of his allegations. The answer admits 0 that Save the check, and that it was by his directions that payment was refused at the bank.
It is clear that he had no other object but delay in view i i it WilGIl HG cippGcU.6u*
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with damages at the rate 0f ten per cent., and that the defendant pay costs in this court.